Title: From George Washington to Major General Alexander McDougall, 14 November 1778
From: Washington, George
To: McDougall, Alexander


  
    Dear Sir,
    Head Quarters Fredericksburg [N.Y.]14th Novembr 1778
  
I have your favour of the 9th and 13th. I think it will be on every account better for the Officers of the Connecticut line, to take their places as they were posted by the new arrangement, and I desire that General’s Huntington and Parson may do it.
  
  
  
  I have received advice from Boston that the Sommerset of 64 guns, one of Admiral Byrons Fleet, went on shore on Cape Cod in a Gale of wind the 31st last month. The Officers & Crew (except 40 or 50 drowned,) are prisoners It is said that three or four more ships were seen in extream distress. If the Fleet had not made a port before the Storm of the 11th and that of last night we may conclude that they cannot be in a very agreable situation. They had not got into Newport on the 10th. Count D’Estaing put to sea with his whole Fleet on the 4th of this month. I am with great Regard Dear Sir Your most Obedt servant
Go: Washington